Bogert contra.
The defendant’s plea of junification is ■ confined to that before the mailer.. The other may, even al= ■ lowing it to be true, have taken place long fince.. The quef- • iion, therefore is, whether the court-will allow a fubfequent' perjury, admitting it to have been committed, to juílify a for- • mer charge of perjury. This is an action cf.ilander, and out of the general rule of amending and adding pleas.
Hofiman in reply. The declaration is general:. and for any thing that appears, both perjuries might have preceded the aélíon, nay, cotemporaneous, as they might be in relation to the fame difeharge. We only aik to amend on the ufual terms of paying coils..
After feme little cqnvcrfation on the bench,.in which it was conceived, this practice might poffibly lead to hunting of perjury, the court granted the motion on *498payment of coils, faying, they could not make any diftinction between a ¿lions of flander, and other cafes.